
	
		I
		112th CONGRESS
		1st Session
		H. R. 3346
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Doggett (for
			 himself, Mr. Levin,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Blumenauer, Mr. Pascrell,
			 Ms. Berkley,
			 Mr. Crowley,
			 Mr. Rangel,
			 Mr. Dingell,
			 Mr. Gene Green of Texas,
			 Mr. Reyes,
			 Mr. Peters,
			 Mr. Johnson of Georgia,
			 Mr. Payne,
			 Ms. DeLauro,
			 Ms. Lee of California,
			 Mr. Towns,
			 Ms. Norton,
			 Ms. Woolsey,
			 Mr. Kildee,
			 Mr. Meeks,
			 Mr. George Miller of California,
			 Mr. Serrano,
			 Ms. Moore,
			 Mr. Nadler,
			 Mr. Jackson of Illinois,
			 Ms. Brown of Florida,
			 Mr. Frank of Massachusetts,
			 Mr. Deutch,
			 Ms. Schakowsky,
			 Mrs. Maloney,
			 Mr. Cohen,
			 Ms. Edwards,
			 Mr. Hinojosa,
			 Mr. Hastings of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Andrews,
			 Mr. Cummings,
			 Mr. Al Green of Texas,
			 Mr. Watt, Mr. Berman, Ms.
			 Jackson Lee of Texas, Mr.
			 Gonzalez, Ms. Velázquez,
			 Ms. Slaughter,
			 Mr. Tierney,
			 Mr. Dicks,
			 Mr. Carnahan, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title IV of the Supplemental Appropriations Act,
		  2008 to provide for the continuation of certain unemployment benefits, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Emergency Unemployment
			 Compensation Extension Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Extension of Unemployment Programs
					Sec. 101. Temporary extension of unemployment insurance
				provisions.
					Sec. 102. Modification of indicators under the extended benefit
				program.
					Sec. 103. Additional extended unemployment benefits under the
				Railroad Unemployment Insurance Act.
					Title II—State and Employer Assistance
					Sec. 201. Extension of temporary assistance for States with
				advances.
					Sec. 202. FUTA credit reductions for 2011 contingent on
				voluntary agreements.
					Sec. 203. Assistance contingent on voluntary
				agreements.
					Sec. 204. Solvency bonus.
				
			IExtension of
			 Unemployment Programs
			101.Temporary extension
			 of unemployment insurance provisions
				(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
						(A)by striking January 3,
			 2012 each place it appears and inserting January 3,
			 2013;
						(B)in the heading for subsection (b)(2), by
			 striking january 3,
			 2012 and inserting january 3, 2013;
			 and
						(C)in subsection (b)(3), by striking
			 June 9, 2012 and inserting June 8, 2013.
						(2)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
						(A)by striking January 4,
			 2012 each place it appears and inserting January 4,
			 2013; and
						(B)in subsection (c), by striking
			 June 11, 2012 and inserting June 11, 2013.
						(3)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking June 10, 2012 and inserting June 10,
			 2013.
					(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
					(1)in subparagraph (F), by striking
			 and at the end; and
					(2)by inserting after
			 subparagraph (G) the following:
						
							(H)the amendments
				made by section 101(a)(1) of the Emergency
				Unemployment Compensation Extension Act of 2011;
				and
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 (Public Law 111–312).
				102.Modification of
			 indicators under the extended benefit program
				(a)ExtensionSection 203 of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
					(1)in subsection (d), by striking ‘‘December
			 31, 2011’’ and inserting ‘‘December 31, 2012’’; and
					(2)in subsection (f)(2), by striking
			 ‘‘December 31, 2011’’ and inserting ‘‘December 31, 2012’’.
					(b)IndicatorSection 203(d) of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended
			 by adding at the end the following: Effective with respect to
			 compensation for weeks of unemployment beginning on or after January 1, 2012
			 (or, if later, the date established pursuant to State law) and ending on or
			 before December 31, 2012, the State may by statute, regulation, or other
			 issuance having the force and effect of law provide that the determination of
			 whether there has been a State on or off
			 indicator beginning or ending any extended benefit period shall be made under
			 this subsection, disregarding subparagraph (A) of paragraph (1) and
			 disregarding either subparagraph (A) or in paragraph
			 (2)..
				(c)Alternative
			 triggerSection 203(f) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4); and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)Effective with respect to compensation for
				weeks of unemployment beginning on or after January 1, 2012 (or, if later, the
				date established pursuant to State law) and ending on or before December 31,
				2012, the State may by statute, regulation, or other issuance with the force
				and effect of law provide that the determination of whether there has been a
				State on or off indicator beginning or ending any
				extended benefit period shall be made under this subsection, disregarding
				clause (ii) of paragraph (1)(A) and as if paragraph (1)(B) had been amended by
				striking either the requirements of clause (i) or (ii) and
				inserting the requirements of clause (i).
							.
					103.Additional extended
			 unemployment benefits under the Railroad Unemployment Insurance Act
				(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad
			 Unemployment Insurance Act, as added by section 2006 of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5) and as amended by section 9 of
			 the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law
			 111–92) and section 505 of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010 (Public Law 111–312), is
			 amended—
					(1)by striking
			 June 30, 2011 and inserting June 30, 2012;
			 and
					(2)by striking
			 December 31, 2011 and inserting December 31,
			 2012.
					(b)Clarification on
			 authority To use fundsFunds appropriated under either the first
			 or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad
			 Unemployment Insurance Act shall be available to cover the cost of additional
			 extended unemployment benefits provided under such section 2(c)(2)(D) by reason
			 of the amendments made by subsection (a) as well as to cover the cost of such
			 benefits provided under such section 2(c)(2)(D), as in effect on the day before
			 the date of the enactment of this Act.
				IIState and
			 Employer Assistance
			201.Extension of
			 temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social
			 Security Act (42 U.S.C. 1322(b)(10)(A)) is amended, in the matter before clause
			 (i), by striking 2010— and inserting 2010 and the
			 12-month period beginning on October 1, 2011—.
			202.FUTA credit
			 reductions for 2011 contingent on voluntary agreements
				(a)In
			 generalSection 3302(c) of the Internal Revenue Code of 1986 is
			 amended—
					(1)by redesignating
			 paragraph (3) as paragraph (4), and
					(2)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)(A)If a State has entered
				into a voluntary agreement under section 203 of the
				Emergency Unemployment Compensation Extension
				Act of 2011, the provisions of paragraph (2) shall be applied
				with respect to the taxable year beginning January 1, 2011, or any succeeding
				taxable year, by deeming January 1, 2012, to be the first January 1 occurring
				after January 1, 2010. For purposes of paragraph (2), consecutive taxable years
				in the period commencing January 1, 2012, shall be determined as if the taxable
				year which begins on January 1, 2012, were the taxable year immediately
				succeeding the taxable year which began on January 1, 2010. No taxpayer shall
				be subject to credit reductions under this paragraph for the taxable year
				beginning January 1, 2011.
								(B)If
				the voluntary agreement specified in subparagraph (A) is terminated under
				section 203(e) of the Emergency Unemployment
				Compensation Extension Act of 2011, subparagraph (A) shall not be
				effective for any taxable
				year.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
				203.Assistance
			 contingent on voluntary agreements
				(a)In
			 generalThe amendment made by section 201 shall not apply with
			 respect to any State with which the Secretary of Labor has not entered into a
			 voluntary agreement under this section.
				(b)ApplicationAny State that has 1 or more outstanding
			 repayable advances from the Federal unemployment account under section 1201 of
			 the Social Security Act (42 U.S.C. 1321) may apply to the Secretary of Labor to
			 enter into a voluntary agreement under this section.
				(c)RequirementsAn
			 application described in subsection (b) shall be submitted within such time,
			 and in such form and manner, as the Secretary of Labor may require, except that
			 any such application shall include certification by the State that during the
			 period of the agreement—
					(1)the method
			 governing the computation of regular compensation under the State law of the
			 State will not be modified in a manner such that the average weekly benefit
			 amount of regular compensation which will be payable during the period of the
			 agreement will be less than the average weekly benefit amount of regular
			 compensation which would have otherwise been payable under the State law as in
			 effect on the date of the enactment of this subsection;
					(2)the State law of
			 the State will not be modified in a manner such that any unemployed individual
			 who would be eligible for regular compensation under the State law in effect on
			 such date of enactment would be ineligible for regular compensation during the
			 period of the agreement or would be subject to any disqualification during the
			 period of the agreement that the individual would not have been subject to
			 under the State law in effect on such date of enactment; and
					(3)the State law of
			 the State will not be modified in a manner such that the maximum amount of
			 regular compensation that any unemployed individual would be eligible to
			 receive in a benefit year during the period of the agreement will be less than
			 the maximum amount of regular compensation that the individual would have been
			 eligible to receive during a benefit year under the State law in effect on such
			 date of enactment.
					(d)DecisionThe
			 Secretary of Labor shall review any application received from a State to enter
			 into a voluntary agreement under this section and, within 30 days after the
			 date of receipt, approve or disapprove the application and notify the Governor
			 of the State of the Secretary’s decision, including—
					(1)if approved, the
			 effective date of the agreement; and
					(2)if disapproved,
			 the reasons why it was disapproved.
					(e)Termination
					(1)In
			 generalIf, after reasonable notice and opportunity for a
			 hearing, the Secretary of Labor finds that a State with which the Secretary has
			 entered into an agreement under this section has modified State law so that it
			 no longer contains the provisions specified in paragraph (1), (2), or (3) of
			 subsection (c) or has failed to comply substantially with any of those
			 provisions, the agreement shall be terminated, effective as of such date as the
			 Secretary shall determine, but in no event later than December 31, 2012.
					(2)Effect with
			 respect to repayable advancesIf an agreement under this section
			 with a State is terminated, then, effective as of the termination date of such
			 agreement, paragraph (10) of section 1202(b) of the Social Security Act shall,
			 for purposes of such State, be applied as if subparagraph (A) of such paragraph
			 had been amended by striking the date specified in such subparagraph (in the
			 matter before clause (i) thereof) and inserting the termination date of such
			 agreement.
					(f)RegulationsAny
			 regulations or guidance necessary to carry out this title or any of the
			 amendments made by this title may be prescribed by—
					(1)to the extent that
			 they relate to section 201, the Secretary of Labor; and
					(2)to the extent that
			 they relate to section 202, the Secretary of the Treasury.
					(g)DefinitionsFor
			 purposes of this section, the terms State, State law,
			 regular compensation, and benefit year have the
			 respective meanings given such terms under section 205 of the Federal-State
			 Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
				204.Solvency
			 bonusSection 904 of the
			 Social Security Act (42 U.S.C. 1104) is amended by adding at the end the
			 following:
				
					(h)Solvency bonus(1)Notwithstanding any
				other provision of this section, the amount which is credited under subsection
				(e) to the book account of the State agency of a solvent State shall, for each
				quarter to which this subsection applies, be equal to the amount which would be
				determined under this section, for such State agency and for such quarter, if
				the 5th sentence of subsection (b) were applied by using—
							(A)the average rate of interest which
				(but for this subsection) would otherwise have been determined under subsection
				(b) for purposes of such quarter; plus
							(B)an additional 2 percentage
				points.
							(2)For purposes of this subsection, a
				State shall be considered to be a solvent State if the outstanding
				balance for such State of advances under title XII is equal to zero. A
				determination as to whether or not a State is a solvent State shall be made by
				the Secretary of Labor—
							(A)for each State;
							(B)for each quarter to which this
				subsection applies; and
							(C)based on such date or period (before the
				1st day of such quarter), and otherwise in such manner, as the Secretary of
				Labor shall determine in consultation with the Secretary of the Treasury.
							(3)This subsection applies to each
				quarter in calendar year 2012.
						(4)Nothing in this subsection shall have the
				effect of causing the amount which is credited under subsection (e) to any
				account in the Fund for any quarter to be less than the amount which
				(disregarding this subsection) would otherwise have been so credited to such
				account for such
				quarter.
						.
			
